TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED DECEMBER 31, 2015



                                     NO. 03-15-00331-CV


                                        A. S., Appellant

                                                v.

                         Texas Department of Public Safety, Appellee




            APPEAL FROM 331ST DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES PURYEAR, GOODWIN, AND BOURLAND
                 AFFIRMED -- OPINION BY JUSTICE BOURLAND




This is an appeal from the judgment signed by the district court on April 28, 2015. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the district court’s judgment. Therefore, the Court affirms the district court’s judgment.

Because appellant is indigent and unable to pay costs, no adjudication of costs is made.